



Exhibit 10.1




CONSULTING SERVICES AGREEMENT







This Consulting Services Agreement (the “Agreement”), effective Dec. 8, 2004, is
by and between SLS International, Inc., a corporation with its principal office
at 3119 South Scenic, Springfield, Missouri  65807 (the “Client”), and W. Curtis
Hargis Co., 4904 East Lamonta, Springfield, Missouri  65809 (the “Consultant”).




WHEREAS, the Consultant is willing to perform certain work hereinafter described
in accordance with the provisions of this Agreement; and




WHEREAS, the Consultant has asserted that he is qualified to perform the work,
all relevant factors considered, and that such performance will be in
furtherance of Client’s business.




NOW,  THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereto agree as follows:







1.

SERVICES  




1.1

Services to Client:  The Consultant shall provide the following services
(“Services”) to Client: (a) arrange meetings between Client and designated
retailers (“Retailers”) to allow Client to discuss a possible agreement to sell
Client’s products; (b) assist Client with presentations to be made at any such
meetings; and (c) assist Client with additional sales meetings, presentations,
and correspondence with the Retailers as requested by Client.




1.2

Consultant and Client confirm and agree that no employment relationship is
intended nor will be created by provision of the Services contemplated by this
Agreement.  Consultant shall act solely as an independent contractor; Consultant
shall under no circumstances be treated as or deemed to be employees of Client.
 Nothing in this Agreement shall be construed to create a partnership, agency,
joint venture, or employer-employee relationship as between Client and
Consultant.  Consultant understands Client has no federal, state, or local
obligations regarding employee liability or insurance, and Client’s total
commit­ment and obligations under this Agreement are limited to the payments set
forth herein. Consultant expressly represents and agrees that it is solely
responsible for timely remittance to appropriate authorities of all federal,
state, and local taxes and charges incident to the compensation paid to
Consultant hereunder.  Consultant shall not hold himself out or otherwise
represent himself to any third party as anything other than an independent
contractor of Client.  Consultant shall not be entitled to enter into any
contract, agreement, arrangement, or association on behalf of Client.




--------------------------------------------------------------------------------



2.

PAYMENT.  The Consultant will be paid as follows:




2.1

If the negotiations between Client and a Retailer result, within 36 months of
the date of this Agreement and as a result of the introduction to the Retailer
by the Consultant, in any agreement or contract for products supplied by Client
to the Retailer (even if only for a Trial Run or Test Market), Client shall
issue to Consultant options to purchase 100,000 shares of Client’s Common Stock
(SITI) upon contract signing with the Retailer plus options to purchase 1 share
of Client’s Common Stock (SITI) for each $100.00 of sales; provided that the
aggregate number of shares entitled to be purchased pursuant to the options
issued to Consultant hereunder shall in no event exceed 500,000 shares.  (For
example, and not in any way of limitation or modification of the foregoing
sentence: if the Retailer purchases $5,000,000 of product from the Client, the
Consultant would be entitled to options to purchase 50,000 shares).  There will
be no time limit on the purchases made by the designated Retailer.  The exercise
price of the options shall equal the five-day average trading price of the
Client’s common stock prior to the signing of the contract with the Retailer and
the options for all sales shall be issued quarterly, within 60 days of the close
of each quarter.




2.2

The Consultant will be paid a 2% cash commission of the net sales realized by
the Client to the Retailer for the term of this Agreement, payable to the
Consultant or his heirs for a period of 50 years.  These commissions will be
paid to the Consultant by the 15th of the month following the month of Client’s
receipt of payment from the Retailer.  In the event product sold to the Retailer
is returned to the Client for credit then the commission paid or due to the
Consultant will be reduced from subsequent payments due to Consultant, or if no
subsequent payments are due to Consultant, shall be promptly paid by Consultant
to Client.




2.3

Client will use commercially reasonable effort to register any options issued
hereunder promptly after issuance of such options.  The options shall be fully
vested upon issuance and shall remain exercisable for a term of three years.




2.4

Consultant agrees that if it sells any of the shares of Client’s common stock
acquired upon exercise of the options issued pursuant to this Agreement, Client
will not sell more than 5,000 shares of the common stock in any single trading
day or more than 25,000 shares of the common stock in any calendar week, until
the trading price is above $6.00 per share.




3.

TERMINATION




3.1

This Agreement may be terminated by either party immediately upon written notice
to the other party; provided that any introduction made prior to such
termination shall be entitled to the compensation to be provided in accordance
with Section 2 hereof (subject to the following proviso), if such introduction
results in a contract entitled to




--------------------------------------------------------------------------------



compensation pursuant to such Section 2; provided further that, in the event
that this Agreement is terminated by the Client for just cause (including breach
of this Agreement by Consultant, insider trading by Consultant, Consultant’s
commission of any act of dishonesty towards the Client, or Consultant’s
commission of a felony or an act of moral turpitude), then all compensation
payable to the Consultant under the terms of this contract shall stop; provided
further that the provisions of Section 4 shall remain in full force and effect
at all times following any termination of this Agreement.




4.

COVENANTS OF CONSULTANT




4.1

Consultant acknowledges that the information, observations and data relating to
the business of Client and its subsidiaries that Consultant shall obtain during
the course of his association with the Client and its subsidiaries and his
perfor­mance under this Agreement are the property of the Client and its
subsidiaries.  Consultant agrees that he shall not use for his own purposes or
disclose to any third party any of such information, observations or data
without the prior written consent of the Client, unless and to the extent that
the aforemen­tioned matters become generally known to and available for use by
the public other than as a result of Consul­tant’s acts or omissions.
 Consultant shall deliver to the Client upon termination of this Agreement, or
at any other time the Client may request, all memoran­da, notes, plans, records,
reports, computer tapes, printouts, software and other documenta­tion (and
copies thereof) relating to the business of the Client and its subsidiaries that
Consultant may then possess or have under his control.




4.2

Beginning on the date of this Agreement, Consultant will: (i) refrain from
disparaging, defaming or encouraging or assisting the disparagement or
defamation of the Client or its officers or directors; (ii) refrain from making
any expressly or impliedly false or deceptive statements regarding the Client or
its officers or directors and encouraging or assisting any others to do so.




5.

MISCELLANEOUS




5.1

Execution and delivery of this Agreement by exchange of facsimile copies bearing
the facsimile signature of a party hereto shall constitute a valid and binding
execution and delivery of this Agreement by such party.  Such facsimile copies
shall constitute enforceable original documents.




5.2

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns; provided that in no event
shall Consultant’s obliga­tions to perform future services for the Client be
delegated or transferred by Consultant without the prior written consent of the
Client (which consent may be withheld in its sole discretion).




5.3

No amendment, modification or waiver of this Agreement shall be binding or
effective for any purpose unless it is made in a writing signed by the party
against whom enforcement of such amendment, modification or waiver is sought.




--------------------------------------------------------------------------------



5.4

All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Missouri, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri.




5.5

Whenever possible each provision and term of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision or term of this Agreement shall be held to be prohibited by or invalid
under such applicable law, then such provision or term shall be ineffective only
to the extent of such prohibition or invalidity, without invalidating or
affecting in any manner whatsoever the remainder of such provision or term or
the remaining provisions or terms of this Agreement.




5.6

This Agreement may be executed in counterparts, any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same instrument.













Client:  SLS International, Inc.










By:___________________________




Date:___________________




John Gott, President/CEO










Consultant:  W. Curtis Hargis










By:___________________________




Date:____________________





